DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, “the inorganic fillers” lacks proper antecedent basis in the claim. It will be assumed for the purposes of this office action that this claim should be dependent on claim 5, but Applicant should correct this issue in the next reply.
Also in claim 6, the claim is indefinite because the claim lists all the inorganic fillers that are included as a list but then also states “…and combinations thereof.” If the word “and” is used at the end of the list, then it is understood that each and every inorganic filler listed is required to be present/included. Therefore, it does not make sense to say “combinations thereof” since the claim already requires the combination of every listed item. Including this 
Finally, in claim 6, the phrase “such as” after “silicate types” leads to confusion as to whether the specific types listed are the only ones required, or if they are positively required or only examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2009/0282004) in view of Tisdale et al. (“Method development for compositional analysis of low molecular weight poly(vinyl acetate) by matrix-assisted/laser desorption-mass spectrometry and its application to analysis of chewing gum”).

Regarding claim 1, Williams discloses a method for identifying carbon derived from natural sources in food products (see end of par. 0019), comprising:  a) pre-treating the food product to separate the it into constituent parts (see par. 0036); b) detecting presence of carbon isotopes in each constituent part (see par. 0037, e.g. detected with accelerator mas spectrometry); c) quantifying each detected carbon isotope and calculating relative ratios of the detected carbon isotopes (see par. 0038; and see par. 0037, discussing measuring carbon-12 

Williams does not explicitly state that the food product may be chewing gum. However, Williams does state that the method may be applied to any food product (end of par. 0019). Analyzing chewing gum would have had the same motivations and advantages as any other food product, because it is a product that is or has components ingested by a consumer and its carbon content and sources is therefore important for the same reasons as it is for the food products specifically discussed by Williams. Additionally, Tisdale et al. specifically disclose chemical analysis of chewing gum samples for informational and health-related purposes, which analysis explicitly includes pretreating chewing gum samples to separate the chewing gum into constituent parts (section 2.3.2 on page 19). Therefore, it would have been obvious to one of ordinary skill in the art, given the known process of identifying carbon in food products, and given the known techniques for separating chewing gum into constituent parts for chemical analysis, to apply the method of Williams to chewing gum samples. This would have been obvious because it provides the advantages of identifying and quantifying the radiocarbon in the gum and the advantages of allowing for the tracking and monitoring of the source of the materials in the gum.

Regarding claims 2-4, Tisdale et al. disclose that the separation is done with solvent extraction and part of the solvent extraction includes separating and/or extracting organic materials and inorganic fillers (section 2.3.2; extracting polyvinyl acetate and separating it from other elements including inorganic fillers). It would have been obvious to include this extraction step as taught by Tisdale et al., as well as any and all other known separation techniques, when 

Regarding claim 7, Williams and Tisdale et al. both generally disclose pretreatment of the sample to extract and separate individual components or constituent parts (see Williams par. 0036, discussing using standard biochemical separation techniques to extract individual components of a food product; see Tisdale section 2.3.2, discussing using solvent extraction to extract an organic compound with a lipophilic solven). While neither teach explicitly the separation techniques listed in claim 7, these are each simply conventional and standard separation techniques routinely used in chemical analysis for a particular class of compounds, respectively. Given that Williams teaches separating a sample into individual chemical compound components, one of ordinary skill in the art when applying the carbon isotope detection method and teachings of Williams to a food product and specifically chewing gum, would have found it obvious to use these known and standard separation techniques in order to separate the various chemical compounds and components, as these are simply the generalized methodologies for extracting different types of compounds  from a sample for analysis (i.e. distillation for volatiles, lipophilic solvent extraction for organic compounds, polar solvents and/or chromatography for separating polar and non-polar materials); these techniques require no special knowledge, innovation, or skill beyond what the ordinary skilled artisan would have used to approach the separation of a given sample into its constituent parts..

Regarding claims 8 and 9, Williams does not disclose these specific compounds being among the polar and non-polar organic materials separated in the method, but Tisdale et al. do 

Regarding claim 10, Williams discloses that the detecting includes measuring the 14C, 13C, and 12C present in each constituent part by one or more carbon dating methods (see par. 0037, discussing using carbon dating measuring techniques, and measuring carbon-12 and carbon-13 in addition to carbon-14 for monitoring source of materials).

Regarding claim 11, Williams discloses that the detecting is accurate at carbon levels of 3 mol/mol % or greater in each constituent part (par. 0037, radiocarbon measurements with precision of 0.5% to 1% or 2% using standard analytical measurement techniques).

Regarding claim 12, Williams discloses that the one or more carbon dating methods may be any one of modified Geiger counter, gas proportioned counter, liquid scintillation counting, and accelerator mass spectrometry (see par. 0037, listing all these as possible measuring techniques).

Regarding claim 13, Williams and Tisdale et al. both generally disclose pretreatment of the sample to extract and separate individual components or constituent parts (see Williams par. 0036, discussing using standard biochemical separation techniques to extract individual components of a food product; see Tisdale section 2.3.2, discussing using solvent extraction to extract an organic compound with a lipophilic solven). While neither teach explicitly the separation techniques listed in claim 13 (aside from Tisdale using a lipophilic solvent to extract organic material), these are each simply conventional and standard separation techniques routinely used in chemical analysis for a particular class of compounds, respectively. Given that Williams teaches separating a sample into individual chemical compound components, one of ordinary skill in the art when applying the carbon isotope detection method and teachings of Williams to a food product and specifically chewing gum, would have found it obvious to use these known and standard separation techniques in order to separate the various chemical compounds and components, as these are simply the generalized methodologies for extracting different types of compounds  from a sample for analysis (i.e. distillation for volatiles, lipophilic solvent extraction for organic compounds, polar solvents and/or chromatography for separating polar and non-polar materials, hydrophilic solvent for extracting hydrophilic compounds, extracting dye compounds using any conventional separation/extraction technique suitable for the specific dye compounds); these techniques require no special knowledge, innovation, or skill .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2009/0282004) in view of Tisdale et al. (“Method development for compositional analysis of low molecular weight poly(vinyl acetate) by matrix-assisted/laser desorption-mass spectrometry and its application to analysis of chewing gum”), and further in view of Heo et al. (US 2016/0096954).

Regarding claims 5 and 6, Tisdale et al. does disclose specifically that the solvent extraction separation comprises: a) extracting organic material (polyvinyl acetate) from the chewing gum with lipophilic solvent (section 2.3.2, ethyl acetate is used to as solvent); and b) separating the solvent to obtain and separate organic material and inorganic fillers (Id., supernatant solution removed and used). 
Tisdale et al. do not disclose using a soxlet. However, use of a soxlet for solvent extraction has been well-known to one of ordinary skill in the art. Furthermore, Heo et al. discuss using a soxlet for solvent extraction of organic material with ethyl acetate (par. 0080). Therefore, it would have been obvious to one of ordinary skill in the art to use a soxlet for the extraction process in of the combination of Tisdale et al. and Williams, because a soxlet is known to provide advantages including allowing for unmonitored and unmanaged operation while efficiently recycling a small amount of solvent to dissolve a larger amount of material.
Tisdale et al. also do not state what the inorganic fillers that are separated are. However, because Tisdale et al. uses an organic solvent (ethyl acetate) to extract polyvinyle acetate from the rest of the compounds in the chewing gum, it would have been obvious that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL M. WEST/Primary Examiner, Art Unit 2861